65 F.3d 175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Victor Manuel HASBANI-ARAICA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70834.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Victor Manuel Hasbani-Araica, a native and citizen of Nicaragua, petitions for review of the Board of Immigration Appeals' affirmance of an immigration judge's decision denying his application for asylum and withholding of deportation.  The BIA adopted the IJ's decision that Hasbani-Araica failed to demonstrate past persecution or a well-founded fear of future persecution.  We have jurisdiction pursuant to 8 U.S.C. Sec. 1105a(a), and we deny the petition for review.


3
Because the BIA clearly incorporated the IJ's decision, we "review the IJ's decision for abuse of discretion."  See Alaelua v. INS, 45 F.3d 1379, 1382 (9th Cir.1995).  "The factual findings underlying the decision are reviewed for substantial evidence, and the IJ's determination should not be reversed absent compelling evidence of persecution."  Kazlauskas v. INS, 46 F.3d 902, 905 (9th Cir.1995).


4
The IJ's conclusion that Hasbani-Araica failed to meet his burden of establishing past persecution or a well-founded fear of future persecution is supported by substantial evidence.  See Acewicz v. INS, 984 F.2d 1056, 1061 (9th Cir.1993).  The evidence presented by Hasbani-Araica, at most, shows that he suffered some economic and educational discrimination under the Sandinista regime.  See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).  Hasbani-Araica testified that he was never detained, interrogated, or imprisoned in Nicaragua, and was never mistreated by Nicaraguan authorities.  We cannot say that "a reasonable factfinder would be compelled to conclude that [Hasbani-Araica] was subject to persecution."  Prasad, 47 F.3d at 340.


5
Because Hasbani-Araica failed to demonstrate past persecution or a well-founded fear of future persecution required for asylum, the IJ properly concluded that he cannot meet the more stringent standard for withholding of deportation.  See id.


6
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3